Case: 21-186     Document: 20    Page: 1    Filed: 11/17/2021




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

               In re: JEREMIAH W. BALIK,
                          Petitioner
                   ______________________

                         2021-186
                  ______________________

   On Petition for Writ of Mandamus to the United States
Court of Appeals for Veterans Claims.
                 ______________________

           ON PETITION AND ON MOTION
               ______________________

PER CURIAM.
                        ORDER
    Jeremiah W. Balik has filed a submission entitled
“Preemptory Appeal [and] Motion for Writ of Mandamus,”
in which he asks the court to “compel [the] Board of Veter-
ans’ Appeals . . . to render a timely decision.” ECF No. 2 at
3. He also files a motion for leave to proceed in forma pau-
peris (IFP) and a motion for an extension to file IFP and
notice of what he characterizes as a related district court
case.
    To obtain mandamus, a petitioner must show (1) that
there are no adequate alternative legal channels through
which the petitioner may obtain that relief; (2) that he has
a clear legal right to relief; and (3) that the grant of
Case: 21-186      Document: 20      Page: 2   Filed: 11/17/2021




2                                                   IN RE: BALIK




mandamus relief is appropriate under the circumstances.
See Cheney v. U.S. Dist. Ct. for D.C., 542 U.S. 367, 380–81
(2004).
    Mr. Balik has not met that standard here. To the ex-
tent that Mr. Balik believes that the Board has unreason-
ably delayed the processing of a pending claim, he can file
a petition for a writ of mandamus at the United States
Court of Appeals for Veterans Claims to compel the Board
to take appropriate action. See Martin v. O’Rourke, 891
F.3d 1338, 1344 (Fed. Cir. 2018). This court reviews those
decisions on appeal from the Veterans Court. Mr. Balik
therefore has an adequate alternative channel to obtain
the relief that he appears to seek from this court.
      Accordingly,
      IT IS ORDERED THAT:
      (1) The petition is denied.
      (2) All pending motions are denied as moot.
                                    FOR THE COURT

        November 17, 2021           /s/ Peter R. Marksteiner
             Date                   Peter R. Marksteiner
                                    Clerk of Court

s24